

117 HR 3666 IH: Stars and Stripes Act of 2021
U.S. House of Representatives
2021-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3666IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Ms. Malliotakis (for herself, Mr. Buck, Mr. Issa, Mr. Sessions, Mr. Mast, Ms. Stefanik, and Mr. Guest) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 4, United States Code, to direct the Secretary of State to restrict the display of flags at diplomatic and consular posts.1.Short titleThis Act may be cited as the Stars and Stripes Act of 2021. 2.Display of flags at diplomatic and consular posts(a)In generalChapter 1 of title 4, United States Code, is amended by adding at the end the following new section:11.Display of flags at diplomatic and consular postsThe Secretary of State shall prohibit the display of any flag or banner at any diplomatic or consular post, with the exception of the following flags:(1)The flag of the United States.(2)The flag of the country where the diplomatic or consular post is located.(3)The flag of a State, territory, or possession of the United States.(4)A departmental or secretarial flag.(5)The flag of an Armed Force.(6)A flag designed to honor persons who are classified as prisoners of war or missing-in-action..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 10 the following new item:11. Display of flags at diplomatic and consular posts..